Citation Nr: 9905320	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
scalp laceration.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to March 
1953.  In a July 1995 rating action the Department of 
Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
denied entitlement to service connection for attention 
deficit disorder and confirmed and continued a 10 percent 
evaluation for a right ankle disability and zero percent 
evaluations for residuals of a scalp laceration and a left 
fibular fracture.  The veteran appealed from those decisions.  
The case was initially before the Board of Veterans' Appeals 
(Board) in January 1998 when entitlement to service 
connection for attention deficit disorder was denied.  An 
evaluation in excess of 10 percent for the veteran's right 
ankle disability was denied.  A rating of 10 percent for 
residuals of a fracture of the veteran's left fibula was 
granted.  Appellate consideration of the remaining issue of 
entitlement to an increased rating for the scalp laceration 
residuals was deferred pending further action by the regional 
office.  That issue is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  The veteran's scalp color is normal with some areas of 
depigmentation.  There are no scars on his scalp which are 
productive of any disfigurement, or are tender, painful or 
subject to ulceration.  


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of a 
scalp laceration is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Codes 7800, 7803, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

The veteran's service medical records reflect that in October 
1952 he sustained injuries including a laceration of the 
scalp in the frontal area as a result of an automobile 
accident.  

In a June 1953 rating action service connection was 
established for residuals of the laceration of the scalp, 
rated noncompensable.  

When the veteran was examined by VA in August 1985 the skin 
was reported to be normal.  

In December 1994 the veteran submitted a claim, inter alia, 
for an increased rating for the scalp laceration residuals.  

The veteran was afforded a VA orthopedic examination in April 
1996.  The diagnoses included the statement that there were 
no scars.  There were no specific findings regarding the 
veteran's scalp.  On a February 1997 VA orthopedic 
examination there were no findings made regarding any scalp 
laceration residuals.  

The veteran was afforded a VA examination in April 1998.  He 
did not have any complaints about the scars on his scalp.  It 
was indicated that there was a periodic skin eruption on the 
scalp.  It was noted that in the automobile accident in 
service his injuries had included some head lacerations that 
had been sutured.  Examination of the scalp showed that it 
was sparingly covered by hair.  The scalp color was normal 
with occasional areas of depigmentation.  The examiner 
indicated that no residual of any visual (sic) scar was seen 
even with a magnifying glass.  Color photographs of the 
veteran's scalp were taken and were included with the 
examination report.  

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. Part 4, Code 7800.  

A 10 percent evaluation is also warranted for superficial 
scars which are poorly nourished with repeated ulceration or 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Codes 7803, 7804.  

When the veteran was examined by the VA in April 1998, his 
scalp color was normal, although there were occasional areas 
of depigmentation.  The examiner indicated that no residuals 
of any scar were seen, even with a magnifying glass.  Color 
photographs of the veteran's scalp were taken and included 
with the examination report.  The color photographs have been 
reviewed by the Board.  The present record does not 
demonstrate that the laceration scars on the veteran's 
forehead are productive of more than slight disability.  
Thus, entitlement to a compensable evaluation under the 
provisions of Diagnostic Code 7800 would not be warranted.  
There is also no indication that the scars are poorly 
nourished with repeated ulceration or are tender and painful 
on objective demonstration.  Thus, a compensable evaluation 
would not be warranted for the laceration residuals under the 
provisions of Diagnostic Codes 7803 and 7804.  Under the 
circumstances, the Board is unable to conclude that a 
compensable evaluation is warranted for the scalp laceration 
residuals.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased (compensable) evaluation for a 
scalp laceration is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

